—Order, Supreme Court, New York County (Marcy Friedman, J.), entered April 11, 2000, which granted defendants’ motion for summary judgment dismissing plaintiffs complaint, unanimously affirmed, without costs.
Plaintiff, while skating on defendants’ rink, was injured when she fell after being hit by one or two fellow skaters. This action to recover for the injuries sustained by plaintiff in consequence of that fall was properly dismissed since collisions between skaters, such as the one sustained here, are a common occurrence and a risk that all skaters assume (Zambrana v City of New York, 262 AD2d 87, affd 94 NY2d 887). Moreover, given the short period in which the events culminating in plaintiffs fall took place, no triable issue is presented as to whether plaintiffs fall was attributable to some failure by defendants’ skating guards, much less as to whether any such failure unreasonably enhanced the ordinary risks of skating on defendants’ rink (Vaughan v Skate Key, 270 AD2d 103).
*252We have considered plaintiffs remaining contentions and find them unavailing. Concur — Rosenberger, J. P., Mazzarelli, Andrias, Buckley and Friedman, JJ.